     Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________x
ABRAHAM GROSS,

                   Plaintiff,                         20-cv-4340
                                                     COMPLAINT
                                                     JURY TRIAL REQUESTED


             -against-

THE CITY OF NEW YORK, LOUISE CARROLL, ANNA-MARIE
HENDRICKSON, MARAGERET BROWN, BABBA HALM, VICTOR
HERNANDEZ, SHATARA PELL, EDWIN LUGO, NIDIA DORMI, GABRIEL
MOMBRUN, HAROLD WEINBERG, NICK LUNDGREN, SAMANTHA
SCHONFELD, JAMES E. JOHNSON, HELEN ROSENTHAL, BREAKING
GROUND, JEANNE-MARIE WILLIAMS, BRENDA ROSEN, TERRESA
PALMIERI, VANESSA CUCURULO, STEPHANIE LABARTA AND TRAVIS
FONG.

                          Defendants.
__________________________________________________x

Abraham Gross, aka Avi Gross (“Plaintiff”), as a pro se litigant, complaining of the
Defendants, alleges as follows:

                          NATURE OF THE ACTION

   1. Plaintiff brings this action to recover damages, secure protection of and to

      redress deprivation of rights secured by the Civil Rights Act of 1871, ​42

      U.S.C. § 1981​ (“Section 1981”), Title VIII of the Civil Rights Act of 1968

      Fair Housing Act, ​42 U.S.C. §§ 3601-19 ​(“Title VIII”)​,​ Title VI of the Civil

      Rights Act of 1964- Nondiscrimination in Federally Assisted Programs, ​42
      Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 2 of 21




       U.S.C. § 2000d-1​ (“Title VI”), Article XVII of the New York State

       Constitution (“Article XVII”)1, the 14th Amendment of the U.S.

       Constitution “14th Amendment”)2, Title 24 of the Code of Federal

       Regulations Discriminatory Conduct Under the Fair Housing Act (“Title

       24”), Executive Order 11063 (November 20, 1962) prohibiting

       discrimination in the rental of properties provided with federal funds (“Order

       11063”), Executive Order 12898 (February 11, 1994), requiring federal

       agency programs to avoid discrimination in conducting activities that

       substantially affect public health (“Order 12898), the New York State

       Human Rights Law as contained in New York State Executive Law § 296

       (“NYSHRL”), and the New York City Human Rights Law as contained in

       the Administrative Code of the City of New York § 8-107 (“NYCHRL”).

       Hereinafter, the aforesaid will collectively be referred to as “Protective

       Regulations”.

    2. The aforesaid Defendants acting in official capacity on behalf of the City of

       New York and affiliated agencies such as ​the Department of Housing



1
  “The aid, care and support of the needy are public concerns and shall be provided by the state
and by such of its subdivisions, and in such manner and by such means, as the legislature may
from time to time determine”.
2 ​“Nor shall any State deprive any person of life, liberty, or property, without due process of law;

nor deny to any person within its jurisdiction the equal protection of the laws”.
      Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 3 of 21




       Preservation and Development (“HPD”), Office of the Mayor (“City Hall”),

       NYC Law Department​ (“Corporation Counsel”), and numerous

       publicly-funded, Non-For-Profit organizations such as Defendant Breaking

       Ground (“BG”), methodically violated the Protective Regulations.

    3. As a direct and proximate result of such conduct, Plaintiff and millions of

       other affordable-housing applicants endured- and continue to endure-

       unfathomable harm, pain, and suffering, as they are deprived of the

       apartments for which they qualified.

    4. By clear and convincing evidence3, Defendants and their co-conspirators

       have turned New York City’s affordable-housing lottery process (“the

       Process”) into a get-rich criminal enterprise (“the Scam”) that is motivated

       by (a) racially-tainted decisions (b) insatiable greed of public officials sworn

       to protect the integrity of the Process.

    5. As part of the Scam, hundreds of millions of dollars of affordable-housing

       properties (“Properties”, or “Property”) designated for low income

       applicants, are instead embezzled, transferred, granted-for-free, or for

       nominal value to the Defendants, family and friends of the Defendants, other



3
 ​344 incriminating documents that provide a glimpse into the thousands of pages of irrefutable,
supporting evidence are available on the NYSCEF, E-File platform, Appellate Division, Case
Number, 2019-04206, Docket #9, pages 71-415, EXHIBITS B-H.
         Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 4 of 21




           unqualified applicants, business associates of the Defendants, NYC agency

           executives, council members, unqualified city employees, trial judges,

           appellate judges, court employees, politicians, and other privileged parties.

           Instead of protecting the integrity of the Process, a trove of official city

           transfer deeds demonstrates that the Process is, in fact, a sophisticated Scam.

           Upon information and belief the Scam is so pervasive that it likely qualifies

           as being prosecutable under the Racketeer Influenced and Corrupt

           Organizations Act 18 U.S.C. §§ 1961-1968 (“RICO”).

      6. Furthermore, by clear and convincing evidence, the reason the Scam has

           flourished for so long, stems from the active participation of entities such as

           City Hall, Corporation Counsel, and regretfully, the judicial branch. As one

           illustration,4 City Hall and Corporation Counsel have repeatedly falsely

           sworn that an open bid was held for a specific Property, and that the

           Property was awarded to the highest bidder, despite no such bid ever being

           held, the property being awarded to a fraction of its value (million dollar

           properties were awarded for sums ranging from $250-$2500)5.


4
    ​Ibid, Docket #9, pages 354-369.
5
     ​As another illustration, official city
                                      records demonstrate that numerous NYC judges received
for free, or for below-market-value, affordable housing Properties. In other cases, NYC judges
resided simultaneously in multiple rent-stabilized apartments, which violates NYC housing
regulations. In exchange, cases involving various city agencies are assigned to “favorable
courts”, who consistently ruled in favor of the agency, regardless of how outrageous the agency
      Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 5 of 21




                            JURISDICTION AND VENUE

   7. The United States District Court for the Eastern District of New York (“the

       Honorable Court”) has subject matter jurisdiction over this action pursuant

       to 28 U.S.C. § 1331, and supplemental jurisdiction pursuant to 28 U.S.C. §

       1367(a) over the state and city causes of action. Venue is proper in this

       district pursuant to 28 U.S.C. § 1391(b) because of the location of the

       subject property, Waterline Square, as well as the result of the violations

       aforesaid, occurring in the Eastern District of New York.


                     THE PARTIES AND GENERAL ALLEGATIONS

   8. Plaintiff is a law-abiding, New York resident, who has been applying to

       affordable housing for the past ten years, to no avail. In November 2018,

       Plaintiff applied to the Waterline Square (“the Property”). On March 05,

       2019, pursuant to winning the housing lottery for the first time (Plaintiff’s

       priority number was #103 out of #74,000 applicants), Plaintiff was called in

       for his first and only interview in ten years of applications. Between March

       05, 2018-June 07, 2019, Plaintiff successfully passed eight (8) additional

       rounds of due diligence, providing Defendants with hundreds of requested



acted. This assertion is proven by overwhelming evidence that the random assignment of cases
has been corrupted.
  Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 6 of 21




   documents in a timely manner. On June 07, 2019, after undergoing a Process

   that featured utter disregard for fairness and lawful procedure, Defendant

   Travis Fong (“Fong”) notified Plaintiff that his application was approved,

   and that he would be coming to sign a lease on the week of June 10, 2019.

   Thereafter, upon merely asking for his file to be transferred to another

   associate in light of Fong’s sickening attempts to sabotage his application,

   Plaintiff was rejected without any justifiable cause. Thereafter, Plaintiff was

   rejected four times based on a shifting array of reasons (some of which are

   unlawful-per-se), disparate income calculations, and bewildering

   mathematical conclusions that remain unexplained, and are inconsistent with

   the supporting income documentation that Plaintiff provided. Based on

   credible, sworn affidavits of numerous whistleblowing employees, Plaintiff

   was rejected solely because of his race and the vested interests of the

   decision-makers, who reject as many qualified applicants as possible, such

   that more Properties can be embezzled for themselves, family, friends, and

   the other Scam participants aforesaid.

9. Defendant the City of New York (“City”) is a municipal agency existing by

   virtue of the laws of the State that employed Defendants #2-#15 through

   City agencies, including: HPD, City Hall, Corporation Counsel, and the City
  Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 7 of 21




   Council. Based on Defendants correspondence evidence, all of these

   Defendants had direct knowledge of Plaintiff’s housing application, and

   were active participants either in the original rejection, or subsequent

   rejections of remedial efforts of the Public Advocate Office, Volunteers for

   American and Churches United for Fair Housing.

10. All of the following Defendants are ​sued in their official capacity, and

   pursuant to the Protective Statutes based on unlawful discmirnation based on

   race, deprivation of Plaintiff’s rights, and breach of fiduciary duties to

   ensure a fair Process.

11. Defendant LOUISE CARROLL (“Carroll”) is the Commissioner of HPD.

   Based on public records, Defendant Carroll has lived for twenty-five years

   in a low-income, City-owned, Public Housing Complex, located on the

   Lower East Side (RIIS 2). Upon information and belief, Caroll’s annual

   salary of over $225,000 disqualifies her from low-income housing. ​HPD is a

   constituent agency of the City of New York with its principal place of

   business at 100 Gold Street, NY, NY, 10038.

12. Defendant ANNA-MARIE HENDRICKSON (“Henrdrickson”) is the

   Deputy Commissioner of HPD. Based on public records, for nineteen (19)

   years, Defendant Hendrickson lived simultaneously in multiple
 Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 8 of 21




  rent-stabilized Properties in Brooklyn. Furthermore, in 2018, Defendant

  Hendrickson was accused by a whistle-blowing HPD, Mr. Ricarte

  Echevarria (“Echevarria”) of forcing him to grant affordable-housing to an

  out-of-State relative who was ineligible on multiple grounds (EXHIBIT A).

  When Echevarria protested to Hendrickson’s supervisor, the supervisor

  admitted to Echevarria that “she hated when Defendant Henderson did stuff

  like that”, but nevertheless proceeded to award the apartment to the relative.

  When Echevarria further protested to DOI, he was threatened, instructed to

  delete incriminating information, and eventually fired. DOI took no

  disciplinary action against Hendrickson. HPD rushed to settle this case

  before discovery and paid Echevarria. Furthermore, in 2019, Hendrikson

  was fined $6,000 by the Committee of Conflicts Board (COIB) for taking

  illegal gifts in the form of tickets to a sporting event.

13. Defendants MARAGERET BROWN (“Brown”) and BABBA HALM

  (“Halm”) are Deputy Commissioners at HPD. Based on public records, they

  too, live or lived simultaneously in multiple rent-stabilized Properties.

14.VICTOR HERNANDEZ (“Hernandez”) is the Director of Affordable

  Housing and Affordability Oversight at HPD. Based on public records,
         Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 9 of 21




           Hernandez has been involved in seven-three (73) unlawful transactions6.

           Furthermore, Hernandez lives simultaneously in multiple rent-stabilized

           apartments. Pursuant to an initial investigation by the Department of

           Investigations (“DOI”), none of these properties were unlawfully embezzled.

           Upon the Manhattan District Attorney’s office requesting a second

           investigation, the DOI rescinded its prior determination, and concluded

           Hernandez broke the law by audaciously claiming these properties. DOI is

           currently pursuing a criminal investigation with a possible indictment.

           According to the DOI, Hernandez has since retired from HPD, despite being

           an active participant in Plaintiff’s rejection.

      15. In 2018, another HPD whistleblower, Karina Rodgriguez revealed in a

           sworn complaint that HPD’s policy is to discriminate against any affordable

           housing applicant that isn’t hispanic. Plaintiff is a non-hispanic person. She

           further accused Hernandez and Defendant SHATARA PELL (“Pell”), of

           intimidation, retaliation, discrimnation, abusive conduct and physical

           violence (EXHIBIT B). HPD rushed to settle this case before discovery.

      16. Defendants EDWIN LUGO (“Lugo”) and NIDIA DORMI (“Dormi”), and

           GABRIEL MOMBRUN (“Mombrun”), are also HPD employees that were


6
    ​Illustrations   in 2019-04206, Docket #9, EXHIBITS B.
        Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 10 of 21




          active participants in unlawful discrimiantion and in the Scam7. Per the

          determination of DOI, they in fact embezzled Properties in Brooklyn and in

          the Bronx.

      17.Defendants HAROLD WEINBERG (“Weinberg”), NICK LUNDGREN

          (“Lundgren”), and SAMANTHA SCHONFELD (“Schonfeld”), are all

          lawyers working for HPD, who have committed audacious fraud on the

          Court and actively participated in the Scam in various ways. They are also

          well-aware of HPD’s racial discmination against non-hispanic applicants8.

      18.Defendant Breaking Ground (“BG”) is a Not-For-Profit entity mandated to

          determine the eligibility of applicants to the Property based on applicable

          laws. In this capacity, BG is performing the traditional-state-function of

          eligibility evaluation for public housing.

      19. Irrefutable evidence is demonstrative of BG’s active participation in the

          racial discrimination, disregard for statutory obligations and continual

          deprivation of Plaintiff’s rights. BG is incorporated under the laws of the

          State of New York, with its principal place of business located at 505 8th

          Avenue, 5th Floor, NY, NY 10018.




7
    ​Illustrations  in 2019-04206, Docket #9, EXHIBITS C-H.
8
    I​ llustrations in 2019-04206, Docket #9, EXHIBITS C-H.
 Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 11 of 21




20. Defendant Brenda Rosen (“Rosen”), is the current CEO of BG, who is also

   an affordable-housing real-estate mogul with six affordable property

   interests, while living simultaneously in multiple rent stabilized apartments.

21. Defendant Terasa Palmieri (“Palmieri”), current Director of Leasing at BG,

   Defendant Vanessa Cucurullo (“Cucurullo”), current Assistant Director of

   Leasing at BG, issued Plaintiff’s 3rd rejection, Defendant Stephanie Labarta

   (“Labarta”), senior analyst at BG, issued Plaintiff’s 2nd rejection. Defendant

   Travis Fong (“Fong”), intake specialist at BG, issued Plaintiff’s 1st

   rejection. All of them are active participants in racial discrimination and the

   Scam. Defendant Jeanne Williams is the attorney for BG, who has actively

   participated in the Scam, and refused to report the criminal conduct of her

   clients.


       ADDITIONAL RELEVANT STATUTORY PROVISIONS

22. ​New York City Charter​: ​HPD is a mayoral agency of the City of New York,

   established pursuant to Chapter 61 of the New York City Charter, which

   specifies HPD’s powers as functions relating to the rehabilitation,

   maintenance, alteration and improvement of city-housing developments.
     Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 12 of 21




    23. ​New York City Zoning Resolution Inclusionary Housing:​ ​Under the

       Inclusionary Housing Program, as set forth in Section 23-90 of the New

       York City Zoning Resolution, in return for agreeing to keep developed

       housing permanently affordable, the owners receive a bonus in the form of

       additional developable floor. Such owners enter into a regulatory agreement

       with HPD that requires compliance with all applicable provisions of an

       affordable housing plan.

    24.The HPD Marketing Handbook ​:​ ​In 2018, HPD published a Marketing

       Handbook: Policies and Procedures for Resident Selection and Occupancy

       ("Marketing Handbook"), which contains the general policies, procedures,

       and requirements for the marketing and selection of residents for

       developments assisted by HPD9.

    25.The Regulatory Agreement Between HPD and BG and HPD (“The

       Agreement”:​ P
                    ​ rovides the specific binding provisions of the Subject

       Property, Waterline Square (“the Property”), such as under what grounds an

       applicant can be rejected, and the way of computing an applicant’s income.

       It also includes the Marketing Summary Plan.




9
  On page 70, the HPD Handbook specifically incorporates all applicable Federal and State laws
into the Handbook.
        Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 13 of 21




      26.The​ A
              ​ pplicant Income Calculation Guide​ ​(the “Income Guide”), published

          by HPD, illustrates the income calculation method that HPD and BG ​should

          take into consideration ​when evaluating an applicant’s income.


                                 SPECIFIC ALLEGATIONS
                          I.    July 2018: Plaintiff’s Applies to the Property
      27.The Property is a residential complex in Manhattan with 1132 housing units,

          developed by the GID Real Estate Group (“Developer”). Of these units, 269

          units are designated by the relevant statutes as affordable housing units for

          applicants whose annual income is between $37,578-$43,860.

      28. In ten years of applying to affordable housing, Plaintiff never received a

          number low enough to advance him past the initial lottery stage.

      29. Plaintiff filed a timely application in July 2018, for a one-bedroom or studio

          apartment at the Property. Over 74,000 applicants applied to the Property.

      30. For the first time in ten years of applications, Plaintiff received an

          extremely favorable priority, placing him in the 0.9987% priority percentile.

          For the first time in ten years of applications, this number effectively

          guaranteed Plaintiff an apartment, permitting he passed the income

          calculation phaze10.



10
     ​Plaintiff’s actual log number/number of applicants = 103/74,000 = 0.9987%.
     Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 14 of 21




   31.On March 05, 2019, Plaintiff was called in for an initial (first-ever)

       interview at the BG offices. In this meeting, Plaintiff furnished all

       documents that were required of him (approximately 90 documents).

   32.From March 05, 2019 to June 07, 2019, Plaintiff complied in a timely

       manner with eight additional requests for hundreds of additional sensitive

       financial documents.

   33. Throughout this entire period, Plaintiff was subjected to the

       admittedly-unlawful conduct11 of Defendant Fong, who violated lawful

       procedure and deprived Plaintiff of various rights, including the right for a

       fair application process by: (1) applying pressure on Plaintiff to withdraw his

       application; (2) threatening to reject Plaintiff for infractions such as

       redacting sensitive information, or sending files in the wrong format; (3)

       taking active measures to have Plaintiff rejected, for example, demanding

       new files hours before a critical deadline; (4) lying to Plaintiff in emails




Plaintiff's​ raw log number​ was #5695- the lowest (and as such- most favorable) number he ever
received. Considering the Developer was mandated by law to give applicants from Community
Board 7 a 50% preference (Plaintiff lived in Community Board 7), Plaintiff’s ​actual log number-​
as confirmed by the specific property manager, Mr. Gabrial Mombrun- was #103. Per Mr.
Mombrun’s account, were Plaintiff to pass the income evaluation phaze, his low log number
effectively guaranteed him an apartment.
11
   Plaintiff presented to Defendants counsels’ hi-quality audio recordings, in which Fong’s
manager, Labarta, apologized for Fong’s unlawful conduct.
 Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 15 of 21




   about the time of a critical deadline. There was no reason, no justification for

   Fong’s outrageous conduct, which remains unexplained.

                    II.   June 7, 2019: Plaintiff Is Notified of Qualification
34.On June 07, 2019, at 11:53am, after undergoing an excruciating,

   eight-month application process that featured countless violations of law,

   Fong notified Plaintiff his application was approved, and that he would be

   coming to sign a lease on the week of June 10, 2019.

                   III.   June 10, 2019: Fong Issues 1st Rejection

35. Upon politely protesting a disturbing attempt to sabotage his application by

   Fong (pursuant to being approved), Plaintiff was sent a cryptic 1st rejection

   letter, based on the unauthorized and unlawful-per-se cause of ‘inconsistent

   information’.

36.The rejection letter sent to a good-faith after a grueling, eight-month

   application process, did not reveal what information was allegedly

   inconsistent.

37. Critically, the Handbook and the Agreement- as the relevant authorities-

   specifically prohibited a rejection based on such a cause. Till this day, nearly

   nine months later, neither Defendant, nor their respective counsel, offer any

   justification for this unlawful 1st rejection.
        Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 16 of 21




                       IV.    1st Rejection is Generally Fatal
      38. Worse yet, the bitter, irrefutable truth is that once that first rejection is

         issued, the applicant is doomed. No matter how baseless, both Defendants

         will stop at nothing to affirm the original determination, even if they have to

         discover​ ​novel justifications to reject the affordable housing applicant.

      39.We know this for three reasons: (a) HPD’s spokesperson admitted this fact

         with an investigative journalist12 who authored a paper illustrating the

         stomach-turning injustice inflicted on millions of affordable housing

         applicants; (b) due to the dismal number of determination reversals; (c) alas,

         it is also rational: rather than exposing an arbitrary and capricious

         determination, Defendants are motivated to appear competent by ​discovering

         new post-facto justifications that gives credence to a baseless rejection.

      40.On first appeal, Defendant Labarta, senior manager at BG, apologized for

         the rejection and the unlawful conduct of Fong. Labarta immediately

         reversed the determination. Defendant Labarta then required Plaintiff to




12
     EXHIBITS A3-A4 of Docket # 9 on NYSCEF, Appl. Dep. 04-206).
         Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 17 of 21




             undergo a second evaluation of documents which had already been vetted

             and given three months prior, in violation of law13.

       41.In recorded conversations, Labarta promised that in an effort to remedy the

             torture Fong had unjustly inflicted, that ​she would reach out to Plaintiff

             regarding any questions she would have​- ​prior to issuing a second rejection.

                           V.    June 20, 2019: Defendant Labarta Issues 2nd Rejection14
                          VI.    June 28, 2019: Defendant Rosen Lies about File Being
                                 Transferred.
                         VII.    June 11-July 03, 2019: Defendant Pell’s Indifference to the law
                                 15
                                  .
                         VIII.   July 03, 2019: Defendant Cucurullo Issues 3rd Rejection.
                          IX.    July 9, 2019: Pell Issues 4th Rejection.
                           X.    June 10-July 09, 2019: Plaintiff Is Unlawfully Rejected Four
                                 Times On Shifting Grounds

                                 PROCEDURAL POSTURE

                            I.   Commencement of Article 78


13
     ​Page
        5 of the Handbook specifically requires the application process to be fair. Forcing an
applicant to undergo a second evaluation of documents that were already approved, is anything
but fair.
14
   On the scale of egregious, arbitrary and capricious Labarta’s 2nd rejection did little to
improve. It contained three blatantly-erroneous numbers with no underlying computation
showing how these numbers were reached, and a single conclusory number with a brief,
erroneous calculation. Whereas the relevant statute of law required giving a specific and detailed
explanation, Plaintiff was deprived of this right. Whereas Labarta expressly promised to reach
out for clarifying information, no such call was made.
15
   On June 11, 2019, Plaintiff contacted Pell. Pell did absolutely nothing to enforce the blatant
violations of the Handbook. HPD’s FOIL response demonstrates that not a single internal HPD
communication showed any concern about a marketing agent rejecting applicants based on
fictitious justifications.
            Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 18 of 21




           42.Plaintiff commenced an article 78 seeking judicial review of the agency

              determinations16 (“Prior Proceedings”), on July 12, 2019, in the Supreme

              Court Part 56 (“the Court”), by an Order to Show Cause and Verified

              Petition, and was instructed to serve opposing parties by July 25, 2019. The

              opposing parties were instructed to respond by July 29, 2019. Plaintiff

              properly served opposing parties on July 23 and July 24. Defendants served

              their Verified Answers 11 days later, on August 09.

           43.On July 18, 2019, based on the merits of the evidence presented, the Court

              issued a Temporary Restraining Order (“TRO”), barring the leasing of any

              apartment to an applicant with a lower priority than Plaintiff. Defendant

              HPD’s redacted FOIL response, dated December 05, 2019, demonstrates

              that Defendant brazenly disregarded the Court’s order.




16
     ​In
     this context, it is well established that the judicial review in an article 78 must not evaluate
the final determination in isolation, independent of the process leading up to the final
determination. Rather, it​ ​must also account for the process leading up to the final determination.
The elaborate case in support of this contention includes: ​Charles A Field Delivery Service Inc.,​
66 N.Y.2d 516, 520 (1985); Mtr. of ​Richardson v. Commr​ of N.Y. City Dep't of SS, 88 N.Y.2d
35 (1996); ​Mtr. of Parkmed Assocs. V. N.Y. State Tax Comm.​ , 60 N.Y.2d 935 (1983); ​Scherbvn
V. Wavne-Finger Lakes BOCES​, 77 N.Y.2d 753 (1991);​ a​ nd​ Matter of AVJ Realty Corp.​, 8
AD.3d 14 (lst Dep't 2004); and ​Mtr. of Stone Landing Corp. v. Bd. of Appeals​, 5 AD.3d 496 (2d
Dep't 2004). Furthermore, although technically HPD is the administrative agency, it relies on BG
to supply it with all of the documentation pertaining to an individual. In addition BG has
unlimited access to the sensitive financial documents of all its applicants. And most critically, the
HPD Marketing Handbook repeatedly places the onus of lawful compliance on both agencies. As
such, the judicial review of the must include determinations rendered by ​both agencies​: BG, as
the lower tribunal agency and HPD, as the appellate tribunal agency, HPD.
 Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 19 of 21




44.On August 16, 2019, the Court dismissed the Petition based on the

   conclusion that Petitioner’s income was too low. Critically, many of the

   Court’s factual findings are inconsistent with evidence on the record. For

   example, the Court concluded that the “inconsistent information” alleged in

   the first rejection was based on Plaintiff’s family gift income, whereas, a

   written admission from the decision-maker, proved otherwise. Respectfully,

   the Court also disregarded Defendants disturbing violations of law.

                 II.   September 06, 2019: Settlement Conference
45.On September 06, 2019, the Court held a settlement conference. In this

   conference, the Court stated that a settlement is warranted in the case at bar,

   and asked opposing counsel to explain what steps would be necessary for a

   settlement. Opposing counsel raised three issues: tax benefit implications,

   rent payment assurances, filing an amended tax return for 2018 The Court

   dismissed the first issue as irrelevant, and instructed opposing parties to be

   in touch with Plaintiff regarding the other issues. On the very next day,

   Plaintiff resolved both of the remaining issues- amending his tax return to

   fix the single error, and securing a loan to pay rent for the entire year in

   advance. This created a resolution for Defendants that was endorsed by the

   Court, and which resolved any potential risks for Defendants. Nonetheless,
 Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 20 of 21




   Defendants ferociously and irrationally refused to consider the merits of the

   Court’s recommendation.

46. On September 12, 2019, Plaintiff filed a notice of appeal in the Appellate

   Division First Department. While the appeal is currently pending,

   Defendants shocking ex-parte modification of a valid Appellate stay order, is

   threatening to render the appeal moot before it has its day in court.

47. On September 23, 2019, as a direct result of Defendants refusal to consider

   the Honorable Court’s recommendation​ ​to settle, Plaintiff was forced into

   public shelter survival. Plaintiff has since been transferred to three different

   shelters, and a halfway home without running water or heat, paying a heavy

   toll of stress and disorientation for each transition.

48.This escalation has occurred despite Plaintiff pleading with opposing

   counsel to recognize there is no reason to continue inflicting pain and

   suffering on Plaintiff- a good faith applicant- who at the very least has made

   a compelling case for qualification.

49. Furthermore, based on Defendants own rules, if a candidate is a referral

   from the Department of Homlessness Services (“DHS”), then the criteria is

   whether his income is at or below the income criteria. Plaintiff is now

   officially a DHS referral. Further, Plaintiff received a referral from his
 Case 1:20-cv-04340-GBD-RWL Document 1 Filed 06/05/20 Page 21 of 21




     shelter asking Defendants to help Plaintiff find affordable housing. Still,

     Defendants refuse to even consider this development.

 DEFENDANTS FLABBERGASTING DEPRIVATION OF RIGHTS
I.     Defendants Deprived Plaintiff’s Right for a Fair Application Process


50. Page 5 of the Handbook states:

                  The primary objective of the marketing, lease-up and sales
                  effort is to ensure that the process is fair and provides equal
                  opportunity to all applicants, regardless of race, color, religion,
                  gender, sexual orientation, gender identity or expression,
                  national origin, age, genetic information, disability, or veteran
                  status. s and within the neighborhood, and by providing
                  applicants with mobility, vision, or hearing disabilities that
                  require accessible/adaptable units.
51. By virtue of this provision, Plaintiff (and all other applicants) were granted

     the right to a fair application process. And yet, denial of Plaintiff’s right for

     fairness is the common thread prevalent throughout all of the deprivations

     stated herein.
